Exhibit 10.31

RESTRICTED STOCK AGREEMENT

[20__] Award

Non-transferable

GRANT TO

(Name)

(“Grantee”)

by Assurant, Inc. (the “Company”) of

(Amount)

shares of its common stock, $0.01 par value (the “Shares”)

pursuant to and subject to the provisions of the Assurant Long Term Incentive
Plan (the “ALTIP”), a sub-plan created under the Assurant, Inc. 2004 Long-Term
Incentive Plan (the “Incentive Plan”), and to the terms and conditions set forth
on the following page (the “Terms and Conditions”).

Unless sooner vested in accordance with the ALTIP, the Incentive Plan, or
Section 4 of the Terms and Conditions, the restrictions imposed under Section 3
of the Terms and Conditions will expire as to the following percentage of the
Shares awarded hereunder, on the following respective dates:

 

Percentage of Shares

 

Date of Expiration

of Restrictions

33.3%

  1st Anniversary of Grant Date

33.3%

  2nd Anniversary of Grant Date

33.4%

  3rd Anniversary of Grant Date

IN WITNESS WHEREOF, Assurant, Inc., acting by and through its duly authorized
officers, has caused this Agreement to be executed as of the Grant Date.

 

ASSURANT, INC. By:  

 

  [Authorized Officer] Grant Date: [                    ]

 

Accepted by Grantee:  

 

  (Name)



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of Shares. Assurant, Inc. (the “Company”) hereby grants to the Grantee
named on Page 1 (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the ALTIP, the Incentive Plan, and in this award
agreement (this “Agreement”), the number of shares indicated on Page 1 of the
Company’s $0.01 par value common stock (the “Shares”).

2. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the ALTIP or the Incentive Plan.
Where a term is defined in both the ALTIP and the Incentive Plan, the definition
that is in the ALTIP shall control.

3. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. Upon termination of Grantee’s Continuous
Status as a Participant, Grantee shall forfeit all of Grantee’s right, title and
interest in and to the Restricted Shares as of the date of employment
termination (after giving effect to any lapsed restrictions under Section 4),
and such Restricted Shares shall revert to the Company immediately following the
event of forfeiture. The restrictions imposed under this Section shall apply to
all shares of the Company’s common stock or other securities issued with respect
to Restricted Shares hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the common stock of the Company.

4. Expiration and Termination of Restrictions. The restrictions imposed under
Section 3 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a) As to the percentages of the Shares specified on page 1, on the respective
dates specified on page 1; or

(b) As to all of the Restricted Shares, upon a Change of Control; or

(c) As to a number of the Restricted Shares, upon the date of Grantee’s death,
or Disability, determined by (i) multiplying the aggregate number of Shares
originally subject to this Agreement as specified on page 1 by a fraction, the
numerator of which is the number of completed calendar months from the grant
date to the date of Grantee’s death, or Disability, and the denominator of which
is thirty-six (36), and (ii) subtracting from such amount that number of Shares
which otherwise have become vested prior to the date of Grantee’s death, or
Disability. For computing purposes, fractional shares shall be rounded to the
nearest whole Share.

In connection with the Retirement of a Participant, the Compensation Committee,
or the Chief Executive officer with regard to non-Section 16 officers, may at
any time, in its sole discretion, accelerate or waive, in whole or in part, the
foregoing restrictions, and in connection therewith may impose such terms and
conditions as it deems necessary or advisable, including requiring that the
Participant enter into a release of claims and an agreement containing
restrictive covenants.

5. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date, will be issued in certificated or uncertificated form, and
may be held by the Company during the Restricted Period. If a certificate for
Restricted Shares is issued, such certificate shall be registered in the name of
Grantee and shall bear a legend in substantially the following form (in addition
to any legend required under applicable state securities laws):

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement between the registered owner of the
shares represented hereby and Assurant, Inc. Release from such terms and
conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Assurant, Inc.”

Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request after the expiration of the
Restricted Period. If the Shares are issued in uncertificated form, during the
Restricted Period the Company shall instruct the transfer agent not to permit
the transfer of the Restricted Shares until the expiration of the Restricted
Period.

6. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he may have under this
Agreement in accordance with Section 3, Grantee shall no longer have any rights
as a shareholder with respect to the Restricted Shares or any interest therein,
and Grantee shall no longer be entitled to receive dividends on such stock. In
the event that for any reason Grantee shall have received dividends upon such
stock after such forfeiture, Grantee shall repay to the Company any amount equal
to such dividends.

7. Changes in Capital Structure. The provisions of the ALTIP and the Incentive
Plan shall apply in the case of a change in the capital structure of the
Company. Without limiting the foregoing, in the event of a subdivision of the
outstanding Common Stock (stock-split), a declaration of a dividend payable in
Common Stock, or a combination or consolidation of the outstanding Common Stock
into a lesser number of shares, the Shares then subject to this Agreement shall
automatically be adjusted proportionately.

8. No Right of Continued Service. Nothing in this Agreement shall confer upon
Grantee any right to continue in the service of the Company or any Affiliate.



--------------------------------------------------------------------------------

9. Payment of Taxes.

(a) Upon issuance of the Shares hereunder, Grantee may make an election to be
taxed upon such award under Section 83(b) of the Code. To effect such election,
Grantee must file an appropriate election with Internal Revenue Service within
thirty (30) days after award of the Shares and otherwise in accordance with
applicable Treasury Regulations.

(b) In accordance with such procedures as the Committee establishes, at such
time that any amount related to the Shares becomes includable in Grantee’s gross
income for tax purposes (the “tax date”), the Company will withhold a number of
Shares having a Fair Market Value on the date of withholding equal to the
minimum amount required by law to be withheld with respect to federal, state and
local taxes of any kind (including Grantee’s FICA obligation). Alternatively, if
Grantee provides prior written notice to the Company, Grantee may, no later than
the tax date, pay to the Company such amounts required by law to be withheld or
make other arrangements satisfactory to the Committee regarding the payment of
such amounts. Such written notice shall be directed to the Secretary of the
Company or his or her designee at the address and in the form specified by the
Secretary from time to time, at least 30 days prior to the tax date, unless
otherwise determined by the Company in its sole discretion. The obligations of
the Company under this Agreement will be conditional on such withholding or
other payment or arrangements, and the Company, and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.

10. Plan Controls. The terms contained in the ALTIP and the Incentive Plan are
incorporated into and made a part of this Agreement, and this Agreement shall be
governed by and construed in accordance with the ALTIP and the Incentive Plan.
In the event of any actual or alleged conflict between the provisions of the
ALTIP or the Incentive Plan and the provisions of this Agreement, the provisions
of the ALTIP and the Incentive Plan shall be controlling and determinative.

11. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement, the ALTIP, and the
Incentive Plan.

12. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

13. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:

Assurant, Inc.

One Chase Manhattan Plaza, 41st Floor

New York, New York 10005

Attn: Secretary

or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.